EXHIBIT 10.1


MESA ENERGY OPERATING, LLC
 CONTRACT OPERATING AGREEMENT


This Contract Operating Agreement (“Agreement”) is entered into and effective
this 1st day of July, 2010, by and between Payson Petroleum, Inc. (“Payson”), a
Texas corporation whose address is 2050 Sierra Place, Lewisville, TX  75077,,
and Mesa Energy Operating, LLC, a Texas limited liability company, with
principal offices at 5220 Spring Valley Road, Suite 525, Dallas, TX  75254
(“Mesa”).  Mesa and Payson are hereinafter sometimes referred to as a Party or
collectively as the Parties as applicable.


RECITALS:


WHEREAS, Payson is desirous of drilling the Auldean Brown #1 (“Well”) at a
surface location in the W.G. Hopson Survey, Abstract No. 571 in Grayson County,
Texas, and;


WHEREAS, The Operating Agreement attached hereto as Schedule 1 will govern all
operations for drilling and producing said well and will be executed by all
working interest Owners in the well.  Additional wells, if any, drilled within
the Contract Area specified in Schedule 1 will be added to this Agreement by an
appropriate amendment, mutually agreed to by the Parties.  The Well and any
other well which may become subject to this Agreement are collectively referred
to herein as Property, and,


WHEREAS, Payson wishes to retain the services of Mesa as more fully set forth
herein, for the purpose of providing Payson with operational services with
respect to the Property; and


WHEREAS, the Parties hereto desire to enter into this Agreement to set forth the
respective rights and obligations of the Parties with respect to the services to
be performed hereunder by Mesa;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereto, intending to be legally
bound, agree as follows:
 
ARTICLE ONE
Authority of Mesa


Payson hereby retains Mesa to perform the services more specifically set forth
herein and authorizes Mesa to exercise such powers as may be necessary or
appropriate for the performance of Mesa’s services under this Agreement, and
Mesa accepts such retention on the terms and conditions hereinafter set forth.
 
1

--------------------------------------------------------------------------------


 
ARTICLE TWO
Duties and Responsibilities of Mesa


2.1           General.   In performing the services hereunder, Mesa shall, to
the extent applicable, conform to the policies and programs periodically
established and approved by Payson, which policies and programs shall be
communicated to Mesa in writing.  Additionally, prior to entering into any
drilling contracts, such contracts shall be approved by Payson in writing as
further specified in Article 2.6.


2.2           Responsibilities and Duties of Mesa.   Subject to the terms and
provisions of this Agreement and the approval of Payson, Mesa shall have the
following responsibilities and duties, portions of which may be delegated to
third parties.  Mesa shall:


(a)           Arrange for locations to be surveyed and staked and take bids from
sub-contractors for operations to be performed;


(b)           Prepare or assist in the preparation (as appropriate) of project
Authority for Expenditure (AFE) and related budgets;


(c)           Prepare a drilling prognosis;


(d)          Supervise or perform drilling and completion operations in
accordance with drilling prognosis and authorizations for expenditure (AFE)
previously prepared and submitted by Mesa for Payson approval, which approval
shall be obtained prior to the commencement of operations on the Property;


(e)           Select and supervise all subcontractors necessary to perform the
services herein;


(f)           Supervise production operations on the Property, if applicable;


(g)           Obtain permits and approvals from the appropriate regulatory
agencies and file all required State of Texas Oil and Gas Production Reports,
Sundry Notices and Tax Reports;


(h)           Maintain well records for the Property;


(i)           Arrange engineering support for the Property;


(j)           Pay all invoices generated for services performed hereunder in
accordance with approved AFE’s or other approved operations, including third
party charges;
 
2

--------------------------------------------------------------------------------




(k)           Arrange for the arms-length sale of any production which may be
established on the property;


(l)           Distribute the net revenue from any production sold to working
interest and royalty owners in accordance with properly prepared Division Order
Opinions, and;


(m)           Provide any additional services mutually agreed upon by the
Parties.


2.3           Limitations on Authority.    Without the written consent of
Payson, Mesa will not:
 
 
(a)
Do any act in contravention of this Agreement;



 
(b)
Hire or otherwise retain any employee in the name of Payson; and



 
(c)
Acquire any interests in the Properties.



2.4           Standard of Care.   Mesa shall conduct all services in a good,
workmanlike and efficient manner, in accordance with sound industry practices
and standards.  Subject to receipt of Payson’s written authorizations and
consents as required herein, said services shall be in accordance with the terms
and provisions of leases, licenses, permits, contracts, and other agreements
pertaining to the Property, provided copies of said documents are delivered to
Mesa by Payson in a timely manner.


2.5           Reporting.    Mesa shall consult with and keep Payson fully
informed on a regular basis regarding all operations on the Property and the
performance of the services provided hereunder.


2.6                                Limitation on Authority.   By execution of
this Agreement, the Parties agree that the services provided for above shall be
performed under the terms of this Agreement.  The Parties represent to one
another that they have not represented in any manner, expressed or implied that
they are an employee, partner, affiliate or member of one another.  This
Agreement does not constitute a continuing working relationship between the
Parties, and the Parties agree that Mesa is an independent contractor to
Payson.  Prior to the start of an operation approved by Payson, nothing in this
Agreement shall be construed to confer upon either of the Parties, the right to
bind the other Party or commit or make any representations for the other Party
to any third party in any manner without the express written consent from the
Party for whom such commitment or representation is to be made.  However, once
Payson approves an operation and it’s AFE in writing, Mesa is authorized to
carry out said operation under the terms hereof.  Under normal circumstances the
only written contract required, if any, will be a drilling contract.  For the
purposes of this Agreement, all other services ordered by Mesa, i.e., location
work, consultants, logging, etc., will not require written contracts and the
actual cost for such services will be, as appropriate, billed directly to
Payson, or deducted from existing cash advances, if any, without further
approval.  Payson will be responsible for the payment of all sums due for
actions authorized by Payson and undertaken by Mesa, and shall be obligated to
perform all reasonable and customary acts committed to by Mesa in accordance
with this Agreement.  Further, it is understood and agreed that Payson shall
have no liability for any income taxes, payroll taxes, or contributions imposed
by the United States dealing with FICA, unemployment compensation or other
related items of Mesa.   However, nothing contained herein shall limit Mesa’s
right and authority to make decisions or take actions on behalf of Payson, which
may be required by emergency conditions affecting safety at the well site.
 
3

--------------------------------------------------------------------------------




During the drilling of a well, various decisions may need to be made by Payson
regarding drilling operations or upon the occurrence of an event of force
majeure.  Prior to commencement of operations hereunder, Payson agrees to
designate an authorized representative for this purpose and to provide phone
numbers and email addresses as appropriate.  When critical decisions need to be
made that are outside the scope of Mesa’s authority hereunder, in Mesa’s sole
discretion, then Mesa shall be obligated to attempt to reach an authorized
Payson representative for a period not to exceed four hours after the initial
effort.  If unsuccessful, Mesa shall have the right to suspend operations or to
proceed based upon its best judgment and Payson agrees to fully indemnify Mesa
for any negative outcome of these decisions, either financially or otherwise.


ARTICLE THREE
Compensation of Mesa


3.1           Fixed Overhead and Operations Fee.  On drilling operations, down
to and including the setting of production casing, Payson shall pay Mesa a fee
of $10,000 per well.  On completion operations, Payson shall pay Mesa a fee of
Six Hundred and No/100ths Dollars ($600.00) per day commencing on the date that
completion operations begin and ending on the date that completion rigs and/or
equipment are moved off of the Property.   For producing wells, Payson shall pay
Mesa a fixed overhead rate per month (or applicable portion thereof) of Five
Hundred and No/100ths Dollars ($500.00) per month per well.  Said overhead
charges shall be adjusted as provided for in Exhibit C, COPAS, of the Operating
Agreement attached hereto as Schedule 1.   Mesa will charge overhead rates for
Major Construction and additional personnel as specified in the COPAS.


 
3.2
Personnel.



 
a.
Mesa shall bill and receive compensation in an amount mutually agreed to by the
Parties and included on the final AFE, plus reasonable expenses, for onsite
supervision as well as engineering, geological and other technical consultants
assigned to work on the drilling and completion of the Well.

 
4

--------------------------------------------------------------------------------


 
 
b.
Mesa shall bill and receive compensation in an amount mutually agreed to by the
Parties, plus reasonable expenses, for pumpers and/or gaugers assigned to work
on producing properties, if any.
     

 
c.
In addition, any special projects required and agreed to by the parties will be
invoiced to Payson at a rate of $100.00 per hour or as mutually agreed.



3.3           Cash Call.   Regardless of anything contained herein to the
contrary, Mesa is not required to begin any operation unless and until Payson’s
invoice(s) therefore have been paid in full and the funds have been received by
Mesa.  Although an exception may be made at Mesa’s sole discretion, payment must
be received at least five (5) days before any drilling or pre-drilling operation
begins and three (3) days before any completion or other subsequent operation
begins.  Mesa will deposit all funds received from Payson in a separate account
with Sovereign Bank in Dallas, Texas or at another bank upon mutual agreement of
the parties.  All Payson funds will remain in this segregated account until
required by Mesa to pay expenses authorized and approved by Payson in accordance
with this Agreement.  If Payson approves the commencement of operations, Mesa
may elect to proceed prior to the receipt of funds, provided, however, Payson
shall remain fully liable to provide such funding.


ARTICLE FOUR
Duration and Termination



4.1           Effective Date.   This Agreement shall become effective on the 1st
day of July, 2010, and shall continue in full force and effect until terminated
as set forth in Section 4.2.


4.2           Termination.   The following termination provisions shall apply:


(a)           Mesa may, with or without cause, terminate this Agreement upon
thirty (30) days prior written notice to Payson, which termination will be
effective on the thirtieth day after Payson’s receipt of said notice.  In the
event Mesa terminates this Agreement, the Parties shall have no further
obligations to one another hereunder, except with respect to those approved
expenses which have not yet been paid and the indemnifications provided herein.


(b)           Payson may, with or without cause, terminate this Agreement upon
thirty (30) days prior written notice to Mesa, which termination will be
effective on the thirtieth day after Mesa’s receipt of said notice. If Payson
terminates this Agreement with less than 30 days prior notice, Payson will pay
Mesa a termination fee of $3,000.00.  In the event Payson terminates this
Agreement as provided above, the Parties shall have no further obligations to
one another hereunder, except with respect to those approved expenses which have
not yet been paid and the indemnifications provided herein.
 
5

--------------------------------------------------------------------------------




ARTICLE FIVE
Confidentiality


5.1           Confidentiality. Mesa, its members, employees, agents and
representatives agree to maintain the strict confidentiality of all data
obtained or developed in performing its services hereunder and shall not
disclose such data to any person or entity, except in the normal and customary
performance of its duties hereunder, without the prior written consent of
Payson.  The foregoing confidentiality shall not apply to data that (i) at the
time of its disclosure or receipt was in the public domain; (ii) after its
disclosure or receipt became part of the public domain, except by breach of
Mesa’s obligation under this Article Five; (iii) Mesa can establish that such
data was rightfully in its possession at the time of disclosure; or (iv) as
required by law, rule or regulation.  This confidentiality provision shall
continue for so long as this Agreement is in effect and for a period of one (1)
year thereafter.


ARTICLE SIX
Indemnification


6.1           Indemnification of Payson.   Mesa shall indemnify and hold
harmless Payson and each of its respective officers, directors, employees and
agents from and against all liabilities, losses, damages, actions, suits,
demands, claims of any kind and nature, including reasonable costs and expenses
(each a Claim), arising or relating either directly or indirectly as a result of
Mesa’s gross negligence or willful misconduct while performing its services
hereunder.  Promptly upon the discovery of any Claim by Payson or Mesa, the
Party discovering such Claim shall give written notice to the other.  Within ten
(10) days of receipt of such notice, Mesa shall proceed to respond to the
Claim.  Notwithstanding the foregoing, Payson will at all times have the right
to participate, at its expense, in any resolution thereof; provided, such
participation shall not serve to limit Mesa’s indemnification hereunder.


6.2           Indemnification of Mesa.   Payson shall indemnify Mesa, except as
specifically provided in 6.1 above, for all Claims suffered by Mesa arising
directly or indirectly as a result of Mesa’s carrying out its functions as set
forth herein during the term of this Agreement.  Notwithstanding the foregoing,
Payson shall not indemnify Mesa for any Claims arising from services performed
by Mesa in a grossly negligent manner or, as a result of gross negligence, or
willful misconduct, breaching the terms of this Agreement.
 
6

--------------------------------------------------------------------------------




ARTICLE SEVEN
Miscellaneous


7.1           Insurance.  Unless otherwise disclaimed in writing, Mesa will
carry insurance on any well covered by this Agreement as specified in Exhibit
“D”, Insurance, to Schedule 1, at Payson’s expense, for the benefit of Payson
and will request its insurance provider to provide Payson with a certificate of
insurance specifying Payson as an additional insured.


7.2           Interpretation and Conflict.   This Agreement shall be interpreted
and construed in accordance with the laws of the State of Texas without regard
to provisions regarding conflicts of law.  Venue for any legal action related
hereto shall be Dallas, Dallas County, Texas.  In the event of a conflict
between terms and provisions of this Agreement and the Operating Agreement
attached hereto as Schedule 1, the terms and provisions of this Agreement will
prevail.


7.3           Modification of Agreement.  This Agreement constitutes the entire
agreement between the parties hereto.  Any amendment or modification of this
Agreement shall be effective only if in writing and signed by the parties
hereto.


7.4           Notices.   All notices, payments, and other required
communications under this Agreement shall be in writing, and shall be addressed
respectively as follows:


                    If to Mesa:
Mesa Energy Operating, LLC
5220 Spring Valley Road, Suite 525
Dallas, TX  75254
Attention: Randy M. Griffin, CEO
Telephone: (972-490-9595)
Fax: (972-490-9196)
   
                    If to Payson:
Payson Petroleum Company
2050 Sierra Place
Lewisville, TX  75077
Telephone: (972) 550-0000
Fax: (972) 355-5555



 
All notices shall be given (i) by phone, personal delivery, or (ii) by
electronic communication, with a confirmation simultaneously sent by registered
or certified mail, return receipt requested, or (iii) by registered or certified
mail, return receipt requested.  All notices shall be effective and shall be
deemed delivered (i) if by phone or personal delivery, on the date of delivery,
if delivered during normal business hours, and if not delivered during normal
business hours, on the next business day following delivery, (ii) if by
electronic communication, on the date of delivery, and (iii) if solely by mail,
on the next business day after actual receipt.  Either Party hereto may change
its address by notice as provided in this section.
 
7

--------------------------------------------------------------------------------




7.5           Waiver.   The failure of either Party hereto to insist on the
strict performance of any provision of this Agreement or to exercise any right,
power, or remedy upon a breach hereof shall not constitute a waiver of any
provision of this Agreement or limit the Party’s right hereunder to enforce any
provision or exercise any right.


7.6           Assignment.   Mesa may not assign or otherwise transfer any of its
rights, duties or obligations hereunder without the express written consent of
Payson.  Payson may, however, freely assign all or any part of its rights or
obligations hereunder.


IN WITNESS WHEREOF, the Parties have hereunto set their hands as of the day and
year first above written.
 

 
MESA ENERGY OPERATING, LLC
A Texas Limited Liability Company
         
 
By:
       
Name: Randy M. Griffin
      Title: CEO  




 
PAYSON PETROLEUM, INC.
a Texas corporation
         
 
By:
        Name: Matthew C. Griffin       Title: President  



8

--------------------------------------------------------------------------------


 